UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                               No. 05-7159



HAROLD W. FOSTER,

                                               Plaintiff - Appellant,


             and

PHILLIP TURPEN; MICHAEL SIMMONS,

                                                             Plaintiffs,


             versus


THEODIS BECK; WILLARD JOBE; SANDRA PITMAN;
JACK LOUDER; UTILIZATION REVIEW BOARD,

                                              Defendants - Appellees.



Appeal from the United States District Court for the Western
District of North Carolina, at Asheville. Graham C. Mullen, Chief
District Judge. (CA-05-232-03-MU-1)


Submitted:    November 17, 2005           Decided:     November 29, 2005


Before WILKINSON, LUTTIG, and WILLIAMS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Harold W. Foster, Appellant Pro Se.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                             - 2 -
PER CURIAM:

           Harold W. Foster appeals the district court’s order

denying relief on his 42 U.S.C. § 1983 (2000) complaint.           We have

reviewed the record and find no reversible error.         Accordingly, we

affirm for the reasons stated by the district court.        See Foster v.

Beck, No. CA-05-232-03-MU-1 (W.D.N.C. filed July 7, 2005 & entered

July 8, 2005). We deny Foster’s motion for appointment of counsel.

We   dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                  AFFIRMED




                                  - 3 -